[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G) (1).
On October 6, 1998, a domestic relations court magistrate issued a decision recommending that Steven Shane pay $3,105 as his share of "educational expenses" for his son Isaac Shane for 1997 and 1998. The magistrate included as educational expenses the fees of an attorney hired by Isaac's mother, Mary E. Shane, to represent Isaac with respect to (1) Isaac's suspension and threatened expulsion from public school, (2) criminal charges brought against Isaac stemming from an incident at the school, and (3) the pursuit of certain entitlements from the Hamilton County Board of Mental Retardation and Developmental Disabilities. Steven Shane's objections to the magistrate's decision were overruled by the trial court. This appeal followed.
In the objections presented to the trial court, Shane balked at the amount of money that the magistrate assessed as his share of the educational expenses, because the original divorce decree and separation agreement required him to pay educational expenses of only $450 per year. Shane claimed, therefore, that he owed only $900 of the total amount that the magistrate designated as educational expenses for 1997 and 1998.
On appeal, Shane raises for the first time the characterization of the attorney fees as educational expenses. However, because Shane failed to raise that issue in his objections to the magistrate's decision, he is barred from now raising it on appeal. Civ.R. 53(E) (3) (b); see, also, In reWooldridge (Aug. 27, 1999), Hamilton App. No. C-980545, unreported.
Therefore, the judgment of the trial court is affirmed. And Mary Shane's motion for attorney fees is not well taken and is hereby denied.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Painter, P.J., Winkler and Shannon, JJ.
Raymond E. Shannon, retired, of the First Appellate District, sitting by assignment.